Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments. 
3. No claim has been cancelled.
4. No claim has been amended. 
5. Claims 1- 20 are pending. 
            Allowable Subject Matter
6. Claims 1, 6, 11 and 16 are allowed. The following is an examiner’s statement of reasons for allowance: Independent claims 1, 6, 11 and 16 are allowed in view of the examiner’s amendment and for reasons argued by applicant in pages 8-10 of the Remarks, filed on December 20, 2021, and dependent claims 2-5, 7-10, 12-15 and 17-20 depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.  
Hinton (US pat. No 20080021997) prior art of record teaches forward, by the network security device, the received access request to an internal application server hosting the web application and receive an authentication request in response to the forwarded access request.   
The prior arts of record does not teach or suggest individually or in combination the limitation of amended independent claim 1 as similarly recited in independent claims 6, 11 and 16:  
authenticate, by a network security device, a user in response to a request to access a web application received from a client, validate that the authenticated user is authorized to access the web application, and obtain security attribute data comprising an indication of the accessible web application for the user subsequent to the validation; and generate, by the network security device, an SSO token based on the obtained security attribute data and send the generated SSO token to the internal application server in response to the received authentication request to facilitate access to the web application by the user.

             Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
          Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Falodiya, US10382426, title “ Authentication context transfer for accessing computing resources via single sign-on with single use access tokens”
Clark, US8214887, title “Method and system for providing user access to a secure application “
Akella, US8996857, title “ Single sign-on method in multi-application framework” 
McClintock, US10803164, title “ Validating sign-out implementation for identity federation” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSNEL JEUDY whose telephone number is (571)270-7476.  The examiner can normally be reached on M-F 10:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arani T Taghi can be reached on (571)272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 

Date: 3/7/2022  

/JOSNEL JEUDY/Primary Examiner, Art Unit 2438